We think the Blalock case, 103 Tex.Crim. R., 280 S.W. 784
upon which appellant relies has no application under the facts of the present case. There accused was on trial for theft of a car, a transaction which had already terminated; here appellant was on trial for possessing whisky for the purpose of sale, and the statement objected to was made by appellant at the time the possession was discovered and with reference to the very purpose for which he claimed to be then possessing it.
The motion for rehearing is overruled.
Overruled.